DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the electrochemical cell of Group I (claims 1-3, 5, 8-12, 18-24, 26-28 and 34-34) and Species 4 (hybrid electrolyte battery) in the reply filed on May 16, 2022 is acknowledged.
Claim 36 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected material, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 16, 2022.
Claim Interpretation
Claims 27 and 28 include a limitation to “a hybrid electrolyte battery”. Claim 28 defines a hybrid electrolyte as comprises “a first solid electrolyte and a second electrolyte”. Therefore, “a hybrid electrolyte battery” is interpreted as requiring a first solid electrolyte and a second electrolyte”
Specification
The specification is objected to as failing to support the claimed subject matter in Claim 23. See 37 CFR 1.75(d)(1). Applicant may add claimed subject matter as originally filed to the specification without it being considered new matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the specification, the van der Waals gap between layers is at least 3 Å, or selected from the range of 3 to 4 Å (Para. [0013]) and provides a specific example of a van der Waals gap between layers of 3.38 Å (Para. [0084], [0087]). In light of the specification example contradicting the claim language of a van der Waals gap between layers of at least 4 Å, it is unclear as to what is being claimed. 
For purposes of examination, claim 23 will be interpreted as claiming what is described in the specification, wherein the van der Waals gap between layers is at least 3 Å. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. t

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, 10-12, 16, 18-24, 26-28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. (US 2013/0260258) in view of Wang et al. (“New Frontiers on van der Waals Layered Metal Phosphorous Trichalcogenides”, 2018) 
Regarding Claim 1, Tsuchida et al. teaches an all solid-state battery (i.e. electrochemical cell) comprising a first solid electrolyte and a second solid electrolyte material (i.e. a hybrid electrolyte battery) comprising a cathode and an anode (i.e. a positive electrode and a negative electrode) wherein the solid state electrolyte is in ionic communication with the positive electrode and the negative electrode (Para. [0014]) wherein the first solid electrolyte material is a sulfide solid electrolyte material having a PS3-S-PS3 structure (Para. [0038]). 
Tsuchida et al. does not explicitly teach the solid state electrolyte comprises a divalent metal cation or a metal cation vacancy. 
However, Wang et al. teaches MPX3 crystals wherein M is a divalent metal cation and X is sulfur (see Table 1) may be used in lithium or sodium ion storage for battery application (i.e. as an electrolyte material) as they provide enough capacity for ions while maintaining structure stable during charge-discharge cycles  (pg. 18, col. 2, para. 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first solid electrolyte material of Tsuchida et al. to incorporate the teaching of MPS3 as a solid electrolyte material, as MPS3 compounds provide enough capacity for ions while maintaining structure stable during charge-discharge cycles (pg. 18, col. 2, para. 2). Tsuchida et al. also teaches an all solid lithium battery or an all solid sodium battery (Para. [0090]) and thus, there is a reasonable expectation of success. Wang et al. further teaches the MPS3 may be a ZnPS3 insulator (pg. 10, col. 2, para. 2) and thus, the electrolyte of Tsuchida et al. as modified by Wang et al. would be electrically insulating. 
Regarding Claims 2 and 3, Tsuchida et al. as modified by Wang et al. Teaches all of the elements of the current invention in claim 1 as explained above. 
Wang et al. further teaches the MPS3 material may comprise ZnPS3 or MgPS3 (see Table 1). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Wang et al. cited herein.
Regarding Claim 5, Tsuchida et al. as modified by Wang et al. Teaches all of the elements of the current invention in claim 2 as explained above. 
Wang et al. further teaches the MPS3 material wherein Mn is alloyed with ZnPS3 to obtain an MnxZn1-xPS3 crystal (i.e. M comprises Zn2+ and a divalent metal ion). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Wang et al. cited herein. 
Regarding Claim 8, Tsuchida et al. as modified by Wang et al. Teaches all of the elements of the current invention in claim 2 as explained above. 
Wang et al. further teaches the MPS3 material wherein Mn is alloyed with ZnPS3 to obtain a MnxZn1-xPS3 crystal (i.e. M comprises Zn2+ and a divalent metal ion other than Zn, thus teaching formula FX2 of the instant claim) wherein x is greater than 0 but less than 1.0 (see Figure 12a). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Wang et al. cited herein. 
Regarding Claims 10 and 11, Tsuchida et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 8 as explained above. 
Wang et al. teaches a MnxZn1-xPS3 crystal (i.e. thus teaching formula FX2 of the instant claim 8). Since the instant claims 10 and 11 are being interpreted as defining formula “FX3” without requiring the presence of “FX3”, the presence of “FX2” meets the limitations of claims 10 and 11. 
Regarding Claim 12, Tsuchida et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 8 as explained above. 
Wang et al. teaches a MnxZn1-xPS3 crystal (i.e. A2+ comprises Mn2+ , thus teaching formula FX2 of the instant claim 8). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Wang et al. cited herein.
Regarding Claims 16, 19 and 20, Tsuchida et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Wang et al. teaches MPX3 crystals wherein M is a divalent metal cation and X is sulfur (see Table 1, thus teaching formula “FX1” of instant claim 1) wherein the MPS3 may be a ZnPS3 insulator (pg. 10, col. 2, para. 2) and thus, the electrolyte of Tsuchida et al. as modified by Wang et al. would be electrically insulating. See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Wang et al. cited herein. 
Accordingly, as the same material for the solid electrolyte as claimed is taught (formula “FX1”), the properties (or the characterization thereof) of electrical conductivity of the electrolyte would be either (a) expected to be the same or (b) if it is shown that properties are not expected, the differences would be slight differences that would be slight differences in ranges that would be obvious.
With respect to (a): The properties (or the characterization) of electric conductivity of the solid electrolyte as taught by Tsuchida et al. as modified by Wang et al. are expected to be the same as when the claimed structure and prior art have the same structure or composition the claimed properties are presumed to be inherent. See MPEP §2112.01
With respect to (b): If it is shown that such electrical conductivity is not present, then any differences (regarding conductivity) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 18, Tsuchida et al. as modified by Wang et al. Teaches all of the elements of the current invention in claim 1 as explained above. 
Wang et al. further teaches the MPS3 material may comprise ZnPS3 or MgPS3 (see Table 1) (i.e. wherein the divalent ion conductivity is conductivity of Zn2+ ions in the electrolyte. See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Wang et al. cited herein.
Regarding Claims 21, Tsuchida et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Wang et al. further teaches a bandgap of ZnPS3 of 3.5 eV (see Table 3) (i.e. at least 2 eV). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Wang et al. cited herein.
Regarding Claim 22, Tsuchida et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Wang et al. teaches MPX3 crystals wherein M is a divalent metal cation and X is sulfur (see Table 1, thus teaching formula “FX1” of instant claim 1) wherein the MPS3 may be a ZnPS3 insulator (pg. 10, col. 2, para. 2) and thus, the electrolyte of Tsuchida et al. as modified by Wang et al. would be electrically insulating. See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Wang et al. cited herein. 
Accordingly, as the same material for the solid electrolyte as claimed is taught (formula “FX1”), the properties (or the characterization thereof) of the bulk conductivity activation energy of the electrolyte would be either (a) expected to be the same or (b) if it is shown that properties are not expected, the differences would be slight differences that would be slight differences in ranges that would be obvious.
With respect to (a): The properties (or the characterization) of the bulk conductivity activation energy of the solid electrolyte as taught by Tsuchida et al. as modified by Wang et al. are expected to be the same as when the claimed structure and prior art have the same structure or composition the claimed properties are presumed to be inherent. See MPEP §2112.01.
With respect to (b): If it is shown that such electrical conductivity is not present, then any differences (regarding bulk conductivity activation energy) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Regarding Claim 23, Tsuchida et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Wang et al. further teaches ZnPS-3 is layered crystal structure (Table 1) and a van der Waals gap between layers of 3.22-3.24 Å (i.e. at least 3 Å) (pg. 2, col. 1, para. 3) . See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Wang et al. cited herein.
Regarding Claim 24, Tsuchida et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Wang et al. further teaches the MPS3 material comprises a (P2S6)4- anion within each layered crystal (pg. 2, col. 1, para. 3). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Wang et al. cited herein.
Regarding Claim 26, Tsuchida et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Tsuchida et al. further teaches an all solid sodium battery (Para. [0090]) (i.e. the electrochemical cell is not an Li-ion cell).
Regarding Claim 27, Tsuchida et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Tsuchida et al. teaches an all solid-state battery (i.e. electrochemical cell) comprising a first solid electrolyte and a second solid electrolyte material (i.e. a hybrid electrolyte battery) (Para. [0014]).
Regarding Claim 28, Tsuchida et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Tsuchida et al. teaches an all solid-state battery (i.e. electrochemical cell) comprising a first solid electrolyte and a second solid electrolyte material (i.e. a hybrid electrolyte battery) wherein the solid state electrolyte is in ionic communication with the positive electrode and the negative electrode (Para. [0014]).
Tsuchida et al. does not explicitly teach the solid state electrolyte comprises a divalent metal cation or a metal cation vacancy (i.e. does not teach the solid state electrolyte characterized by formula FX1). 
However, Wang et al. teaches MPX3 crystals wherein M is a divalent metal cation and X is sulfur (see Table 1, i.e. formula FX1) may be used in lithium or sodium ion storage for battery application (i.e. as an electrolyte material in ionic communication with positive and negative electrodes) as they provide enough capacity for ions while maintaining structure stable during charge-discharge cycles (pg. 18, col. 2, para. 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first solid electrolyte material of Tsuchida et al. to incorporate the teaching of MPS3 as a solid electrolyte material, as MPS3 compounds provide enough capacity for ions while maintaining structure stable during charge-discharge cycles (pg. 18, col. 2, para. 2). Tsuchida et al. also teaches an all solid lithium battery or an all solid sodium battery (Para. [0090]) and thus, there is a reasonable expectation of success.
Regarding Claim 35, Tsuchida et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above.
Tsuchida et al. also teaches an all solid lithium battery or an all solid sodium battery (Para. [0090]) (i.e. the electrochemical cell does not comprise a liquid electrolyte). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. (US 2013/0260258) in view of Wang et al. (“New Frontiers on van der Waals Layered Metal Phosphorous Trichalcogenides”, 2018) as applied to claim 1 above, and further in view of Ruiz-Leon et al. (“Insertion of trivalent cations in the layered MPS3 (Mn, Cd) materials”, 2002) as evidenced by Brec (“Intercalation in Layered Materials”, 1986).
Regarding Claim 9, Tsuchida et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 8 as explained above. 
Tsuchida et al. as modified by Wang et al. does not explicitly teach the electrolyte material comprising a trivalent or tetravalent cation. 
However, Ruiz-Leon et al. teaches the insertion of Al3+ cations into MPS3 (wherein M is a divalent cation) host matrixes (pg. 986) wherein the Al3+ concentration is 0.21 (see table 2) and generate free vacancies (pg. 989, para. 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsuchida et al. as modified by Wang et al. to incorporate the teaching of a trivalent cation (in this case aluminum), as trivalent cations inserted into a MPS3 --matrix (wherein M is a divalent cation) leads to a decrease in conductivity (pg. 986 and 989). There is a reasonable expectation of success as the material of Wang et al., ZnPS3, is an insulator (pg. 10, col. 2, para. 2) and thus, a decreased conductivity would be desirable. 
	Regarding the vacancy concentration, the concentration of the vacancies when inserting Al3+ cations into MPS3 , would either (a) be expected to be about 0.105 as evidenced by Brec or (b) differences in the vacancy concentration would otherwise be obvious. 
With respect to (a): The reasons regarding expectedness are that Brec teaches the MPS3 structural type that occurs when replacing a divalent cation with a trivalent cation and vacancies, is replacing one divalent cation by (2/3 trivalent cation + 1/3 vacancies) (pg. 99, para. 3). Thus, in Tsuchida et al. as modified by Wang et al. and Ruiz-Leon, which teaches a 0.21 concentration of Al (trivalent cation), inserted into ZnPS3- would result in the formula Zn0.685Al0.21E0.105PS3 (wherein E is a vacancy). Therefore the expected formula would read on formula “FX5” of the instant claim, wherein y = 0.21. An inherent feature does not need to be recognized by the art at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP §2112(II).
	With respect to (b): If it shown that such vacancy concentration is not expected, then any differences in the vacancy concentration would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al. (US 2013/0260258) in view of Wang et al. (“New Frontiers on van der Waals Layered Metal Phosphorous Trichalcogenides”, 2018) as applied to claim 1 above, and further in view of Lee et al. (US 2018/0166743).
Regarding Claim 34, Tsuchida et al. as modified by Wang et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Tsuchida et al. as modified by Wang et al. does not explicitly teach the solid state electrolyte is nonporous.
However, Lee et al. teaches a solid electrolyte battery (Para. [0223]) wherein the electrolyte is non-porous (Para. [0064]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsuchida et al. as modified by Wang et al. to incorporate the teaching of a nonporous solid state electrolyte, as it would provide improve mechanical properties of the electrolyte (Para. [0064]). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729